Citation Nr: 0330758	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  95-20392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUES

Entitlement to service connection for left shoulder nerve 
damage.

Entitlement to service connection for a left knee and left 
leg disorder.

Entitlement to a compensable rating for a left shoulder 
scar.


REPRESENTATION

Appellant represented by:	Elizabeth Kelly Ebitz, 
Attorney at Law


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


REMAND

The veteran served on active duty from October 1961 to 
October 1964.  This case comes before the Board of Veterans' 
Appeals (Board) from an October 1994 RO decision which 
denied service connection for left shoulder nerve damage and 
for a left knee and left leg disorder, and which denied a 
compensable rating for a left shoulder scar.  An April 2000 
Board decision denied these claims.  The veteran then 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In a February 2001 joint motion to the Court, the 
parties (the veteran and the VA Secretary) requested that 
the Board decision on these issues be vacated and remanded 
for readjudication under the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA); a February 2001 Court 
order granted this joint motion, and the case was returned 
to the Board.  

Thereafter, pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002), the Board undertook additional 
development of the evidence on the issues of entitlement to 
service connection for left shoulder nerve damage and for a 
left knee and left leg disorder, and entitlement to a 
compensable rating for a left shoulder scar.  The 
development has been completed.  It is also noted that the 
veteran has submitted a quantity of evidence directly to the 
Board, and such has not been considered by the RO.  The 
cited regulation which permitted the Board to develop 
evidence was recently invalidated by the U.S. Court of 
Appeals for the Federal Circuit.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
May 1, 2003).  In view of this, the case must be returned to 
the RO for readjudication based on all the evidence.

[It is also noted that in April 2000 the Board remanded to 
the RO claims for service connection for post-traumatic 
stress disorder (PTSD) and for a rating of total disability 
based on individual unemployability (TDIU rating).  Those 
previously remanded claims currently remain before the RO.]




In view of the foregoing, the case is remanded to the RO for 
the following action:

1.  After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the VCAA 
(38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159), the RO should readjudicate the 
claims for entitlement to service 
connection for left shoulder nerve 
damage and for a left knee and left leg 
disorder, and entitlement to a 
compensable rating for a left shoulder 
scar.  In conducting such review, the RO 
should give particular attention to 
evidence received since the last 
supplement statement of the case.

[The RO should similarly review the 
previously remanded claims, which are 
still pending at the RO, concerning 
entitlement to service connection for 
PTSD and entitlement to a TDIU rating.]

2.  If the claims are denied, the RO 
should issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	L.W. Tobin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


